Citation Nr: 1225017	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-37 048A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a fracture of the left wrist.

2.  Entitlement to service connection for bursitis of the right hip. 

3.  Entitlement to a higher initial evaluation for degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling prior to October 15, 2009 and 40 percent disabling from October 15, 2009.  

4.  Entitlement to a higher initial evaluation for degenerative disc disease and spondylosis of the cervical spine, evaluated as 10 percent disabling prior to October 15, 2009 and 20 percent disabling from October 15, 2009.  





REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to July 2007. 

This matter comes before the Board of Veterans' Affairs (Board) on appeal of a May 2008 rating decision of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA).  

The September 2009 Statement of the Case indicated that the Veteran had expressed disagreement with six issues.  The Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, in October 2009.  He checked the box that indicated he was only appealing some of the issues listed on the Statement of the Case, and then listed the issues he was appealing as the evaluation of the degenerative disc disease with spondylosis of the cervical spine, the evaluation of the degenerative disc disease of the lumbar spine, entitlement to service connection for the residuals of a fracture of the left wrist, and entitlement to service connection for bursitis of the right wrist.  

An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2011).  Therefore, Board notes that although only the claims for service connection were included in the most recent Supplemental Statement of the Case and in the VA Form 8 Certification of Appeal to the Board, the claims for increased evaluations are also on appeal to the Board.  These issues have been included for the sake of thoroughness, and characterized to reflect the increased evaluations and the effective dates of these evaluations assigned in a February 2012 rating decision.   AB v. Brown, 6 Vet. App. 35 (1993).  However, given the subsequent communications from the Veteran, there is no harm to his claim by any failure to include them in the Supplemental Statement of the Case or the Certification of Appeal. 


FINDINGS OF FACT

1.  On February 13, 2012, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of the appeal for an increased evaluation for degenerative disc disease of the lumbar spine and an increased evaluation for degenerative disc disease and spondylosis of the cervical spine is requested.

2.  On June 28, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeals for service connection for the residuals of a fracture of the left wrist and service connection for bursitis of the right hip was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of all appeals by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated in a February 2012 communication that both the increased evaluations and the effective dates assigned for his degenerative disc disease of the lumbar spine and degenerative disc disease with spondylosis of the cervical spine in a February 2012 rating decision satisfied his appeals for those two issues.  In a June 2012 letter, the Veteran, through his representative, indicated that he wished to withdraw his appeal for the remaining two issues for service connection for a left wrist disability and bursitis of the right hip.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


